USCA4 Appeal: 21-7069      Doc: 8        Filed: 12/27/2021     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-7069


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        DERRON MCRAE SIMON,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Alexandria. Leonie M. Brinkema, District Judge. (1:14-cr-00300-LMB-1)


        Submitted: December 21, 2021                                Decided: December 27, 2021


        Before KING and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Derron McRae Simon, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7069      Doc: 8         Filed: 12/27/2021      Pg: 2 of 2




        PER CURIAM:

               Derron McRae Simon appeals the district court’s order denying relief on his 18

        U.S.C. § 3582(c)(2) motion for a sentence reduction. “We review a district court’s decision

        [whether] to reduce a sentence under § 3582(c)(2) for abuse of discretion and its ruling as

        to the scope of its legal authority under § 3582(c)(2) de novo.” United States v. Mann, 709

        F.3d 301, 304 (4th Cir. 2013). Our review of the record reveals no error. The court clearly

        understood its authority to reduce Simon’s sentence, but the court declined to grant a

        reduction based on its review of the 18 U.S.C. § 3553(a) factors.

               Accordingly, we affirm the district court’s order. We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                                        AFFIRMED




                                                     2